Citation Nr: 0732273	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  07-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disorder.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to a service-connected disorder.

4.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to a service-connected disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

A motion to advance this case on the Board's docket was 
received by the Board in August 2007, and granted in 
September 2007, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

In correspondence to the RO dated July 2007, the veteran 
raised the issue of entitlement to a total disability rating 
for compensation on the basis of individual unemployability.  
As review of the claims file reveals that no action has been 
taken on this issue, it is referred to the RO for the 
appropriate development.

Subsequent to the October 2006 Statement of the Case being 
issued, additional medical records were received by the Board 
in late August 2007, unaccompanied by a waiver of RO 
consideration.  However, review of these records reveals that 
they are duplicates of treatment records, already associated 
with the claims file, for which RO consideration was waived.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced if appellate review were to proceed.

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), hearing loss, tinnitus, and 
hypertension, are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not contain a diagnosis of 
peripheral neuropathy of either upper extremity.

2.  The evidence of record does not contain a diagnosis of 
peripheral neuropathy of either lower extremity.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by military service, and is 
not proximately due to, or the result of, a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).

2.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by military service, and is 
not proximately due to, or the result of, a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in April 
2005 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, a VA examination was not accorded 
the veteran in this case; as there was no evidence of a 
currently diagnosed disorder, none was required.  See 
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

In this case, the veteran claims service connection for 
peripheral neuropathy, and asserts that it is the result of 
his service-connected diabetes mellitus.  However, the claims 
file does not contain objective medical evidence to show that 
the veteran currently experiences peripheral neuropathy in 
any extremity.  Although the veteran asserted that he was 
being treated for peripheral neuropathy at a VA Medical 
Center (VAMC), outpatient treatment records from three 
different VAMCs do not reflect treatment for same.  
Specifically, an August 2005 VA outpatient treatment record 
notes that the veteran has diabetes mellitus "without 
mention of complication," similar diagnoses are noted 
throughout the remaining VA outpatient records.  
Additionally, in a May 2005 VA physician's statement, the 
evaluating VA physician did not note any neurological 
complications due to his diabetes mellitus, and during a 
March 2005 VA outpatient treatment visit, a clinical 
neurological evaluation showed intact vibratory sensation in 
both the right and left extremities, as well as intact 
protective sensation in both the right and left extremities.

Again, in order for a claim for service connection to be 
substantiated, there must be medical evidence of a current 
disability.  Hickson, 12 Vet. App. at 253.  In this case, 
there is no diagnosis of peripheral neuropathy contained in 
the medical evidence of record.  In the absence of proof of a 
present disability, there is no valid claim presented.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Because the record does not contain a diagnosis of peripheral 
neuropathy of either the bilateral upper extremities or the 
bilateral lower extremities, the preponderance of the 
evidence is against the veteran's claims.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claims 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for peripheral neuropathy of the bilateral 
upper extremities, to include as secondary to a service 
connected disorder, is denied.

Service connection for peripheral neuropathy of the bilateral 
lower extremities, to include as secondary to a service 
connected disorder, is denied.


REMAND

With respect to the veteran's claim for PTSD, the veteran 
asserted that he acquired this disorder as a direct result of 
combat and noncombat related stressors that he alleges to 
have experienced during active service.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 
3.304(f).

The record contains multiple VA medical opinions diagnosing 
the veteran with PTSD, including ones dated in February 2007, 
April 2007, and July 2007.  Further, in statements received 
April 2005 and February 2007, as well as in his December 2005 
Notice of Disagreement, the veteran specified inservice 
stressor events which he asserts were the cause of his PTSD.  
To that end, the veteran asserted several stressors, 
including viewing dead and decomposing bodies in a river, and 
making covert communication deliveries to various Vietnam 
locations, which are not likely to be documented in official 
military records, no further development on those stressors 
is required at this time.

However, there is no evidence that the RO ever attempted to 
confirm any of the veteran's "verifiable" stressors.  In 
accordance with VA regulations, for PTSD to be service 
connected, any diagnosis that links the veteran's current 
PTSD to his time in service must be based on consideration of 
only those events that have been verified by the Joint 
Services Records Research Center (JSRRC).  Accordingly, since 
the April 2005 and February 2007 stressor statements, as well 
as the December 2005 Notice of Disagreement, contain 
information with which to form a proper JSRRC request, one 
must be submitted.

Additionally, the record contains evidence of bilateral 
hearing loss, as diagnosed during an April 2005 VA outpatient 
visit, as well as tinnitus, as reported by the veteran in 
April 2005.  Although the veteran has alleged inservice 
exposure to acoustic trauma, and presents with evidence of 
the claimed disorders, no examination was ever scheduled to 
determine the etiology of his hearing loss and tinnitus.  
This must be accomplished.

Finally, the Board notes that in the October 2006 statement 
of the case, the RO correctly noted that the veteran was 
first diagnosed with hypertension in 2002, many years after 
service separation.  However, the veteran has asserted that 
his hypertension is related to his service-connected 
diabetes, and the record reflects that his service-connected 
diabetes mellitus, diagnosed in 1999, preceded his 
hypertension diagnosis.  To that end, service connection on a 
secondary basis can be based on causation as well as 
aggravation, and the "low" threshold that must be met prior 
to an opinion being sought to determine a medical nexus is 
clearly met here.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. 
App. at 439; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, an opinion as to whether the veteran's 
hypertension is due to or aggravated by his service-connected 
diabetes mellitus must be obtained.

Accordingly, the issues of entitlement to service connection 
for PTSD, hearing loss, tinnitus, and hypertension, are 
remanded for the following actions:

1.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified by 
the veteran in his April 2005 stressor 
statement, his December 2005 notice of 
disagreement, and his August 2007 stressor 
statement, including but not limited to 
daily incoming rocket attacks on Tan Son 
Nhut Air Force Base from September 1969 to 
November 1969, and the bombing of the 
hospital at Cam Ranh Bay in October 1970.  
This summary, and all associated 
documents, must be sent to the JSRRC, 
which must be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.

2.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
afforded the appropriate VA examination to 
determine the nature and etiology of all 
psychiatric disorders found.  This 
examination must be conducted by a VA 
psychiatrist who has not previously 
treated the veteran.  The report of 
examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be present.  
All necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO must specify 
for the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current findings 
to obtain a true picture of the nature of 
the veteran's psychiatric status.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed 
psychiatric disorder is related to the 
veteran's active duty service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must schedule the veteran for 
an audiological examination to determine 
the current nature and etiology of any 
hearing loss and/or tinnitus, with a VA 
examiner of appropriate expertise.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

Specifically, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, must be numerically reported, 
and speech recognition percentage results 
derived using the Maryland CNC word list.  
Additionally, the examiner must elicit the 
etiology and nature of any tinnitus 
reported through clinical evaluation and 
questioning.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
hearing loss and/or tinnitus shown is 
related to his military service.  
Information contained in the veteran's 
service personnel records, including his 
military occupational specialty, the 
objective medical findings in the service 
medical records, the previous VA 
audiological evaluations currently of 
record, the veteran's history of any 
inservice and postservice noise exposure, 
and any other pertinent clinical findings 
of record, must be taken into account.  If 
an opinion cannot be provided without 
resorting to speculation, the examiner 
must so state.  A complete rationale must 
be provided for any opinion expressed.  
The report prepared must be typed.  

4.  The RO must forward the veteran's 
claims file and a copy of this Remand to 
an appropriate VA physician.  The 
physician must review the entire claims 
file, paying special attention to the 
records that detail the initial diagnoses 
of diabetes mellitus and hypertension.  
Then, the physician must a determination 
as to whether the veteran's hypertension 
is due to or aggravated by any service-
connected disorder, to include the 
veteran's diabetes mellitus.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
must so state.  A complete rationale must 
be provided for any opinion expressed.  
The report prepared must be typed.  

5.  The RO must notify the veteran that it 
is his responsibility to report for any 
and all examinations scheduled and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with.  
If any deficiencies are found, the RO must 
implement corrective procedures at once.

7.  The RO must then readjudicate the 
veteran's claims for service connection 
for PTSD, hearing loss, tinnitus, and 
hypertension.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case must be issued, and the 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE VETERAN'S APPEAL IS ADVANCED ON THE 
DOCKET.  This claim must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


